DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 6/10/2021 is acknowledged.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 15, the recitation of “a chirality” is unclear.  The plain meaning of the word “chirality” is of or relating to a molecule that is not superimposable on its mirror 
Claim 5 depends from claim 4, and thus is rejected accordingly. 
Regarding claims 10-12, the recitations of “a fluid discharge line” are unclear, as claim 1 already recites “a fluid discharge line” and thus it is unclear if this is the same or a different fluid discharge line. 
Regarding claim 13, the recitation of “a fluid supply line” are unclear, as claim 1 already recites “a fluid supply line” and thus it is unclear if this is the same or a different fluid supply line. 
Regarding claim 15, the recitations of a fluid outflow pipe,” “a fluid inflow tube” are unclear, as they are recited twice.  It is unclear if the two recitations refer to the same elements, or different elements. 
Claim 16 depends from claim 15, and thus is rejected accordingly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaki (JP2006090697) in view of Schnells (DE29615555U1).
Regarding claim 1, Hanaki teaches a fluid heat exchanger (1, see Fig. 1-2 for citations below, unless otherwise stated), comprising: a fluid outflow pipe (2) comprising an inner wall and an outer wall (see inner and outer wall thereof) of a first heat conducting material (copper, stainless steel, alloy - ¶[0027]) and disposed along a central axis (see central axis thereof) 
	Hanaki does not explicitly teach wherein the fluid inflow tube is in fluid communication with a fluid supply line; wherein the outflow pipe is in fluid communication with a fluid 
Schnells, directed to a waste heat recovery system for a shower (Fig. 2), teaches wherein such a spiraled type heat exchanger (10) having an outflow pipe (20) and an inflow tube (22), wherein the fluid inflow tube is in fluid communication with a fluid supply line (13) wherein the outflow pipe is in fluid communication with a fluid discharge line (18), in order to use such a heat exchanger to preheat water before reaching the heater element (6) in a shower by exchanging heat with waste water thereof, thereby reducing energy consumption of the shower (¶[0011]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heat exchanger of Hanaki in fluid communication with a fluid discharge line, in order to use such a heat exchanger to preheat water before reaching the heater element (6) in a shower by exchanging heat with waste water thereof, thereby reducing energy consumption of the shower (¶[0011]), the combination providing configuring the inner volume to create turbulence in fluid in the fluid discharge line.  Further it is apparent that the shower heat recovery system of Schnells would be improved by including the heat exchanger of Hanaki, as Hanaki discloses the heat exchanger provides improved heat transfer via the effective contact area and turbulence promotion (¶[0024]).   
Regarding claim 2, Hanaki teaches the limitations of claim 1, and Hanaki further teaches  the first conductive material is comprised of one of the group consisting of copper, stainless steel, and alloys and combinations thereof (copper, stainless steel, alloy - ¶[0027]). 

the second conductive material is comprised of one of the group consisting of copper, stainless steel, and alloys and combinations thereof (copper, stainless steel, alloy - ¶[0027]).
Regarding claim 4, Hanaki teaches the limitations of claim 1, and Hanaki further teaches  
the shape of the fluid inflow tube (3a/3b/3c) comprises a tube outer diameter, a pitch, a chirality and a constant radius all dimensioned to fit within the one or more helical channel depressions (2b) of the fluid outflow pipe such that the outer wall of the fluid inflow tube contacts at least a bottom, a first side, and a second side of each of the one or more helical channel depressions of the outer wall the fluid outflow pipe between successive helical ridge fins of the outer wall of the fluid outflow pipe.
Regarding claim 5, Hanaki teaches the limitations of claim 4, and Hanaki further teaches  
the shape of the fluid inflow tube is a helix shape such that the helix shape and the one or more helical channel depressions form congruent helices (see three helices formed by 3a, 3b, 3c & respective depressions 2b). 
Regarding claim 6, Hanaki teaches the limitations of claim 1, and Hanaki further teaches  
the one or more helical channel depressions (2b) and the one or more helical ridge fins (2a) are concentric along the central axis.
Regarding claim 7, Hanaki teaches the limitations of claim 1, and Hanaki further teaches   the outer wall of the fluid outflow pipe and the fluid inflow tube are attached to each other by brazing or soldering (brazing ¶[0012], brazing material or solder material ¶[0033]).
Regarding claim 8, Hanaki teaches the limitations of claim 1, and Hanaki further teaches   

Regarding claim 10, Hanaki teaches the limitations of claim 1, and Schnells further teaches  the first open end is connected to, and in fluid communication with, a fluid discharge line (18). 
Regarding claim 11, Hanaki teaches the limitations of claim 1, and Schnells further teaches wherein first open end is connected to, and in fluid communication with, a fluid discharge line (18) that transports fluids (see water outflow of shower area 5) comprising one or more of the group consisting of grey water, waste water, drain water, water exiting plumbing fixtures with elevated temperature, and combinations thereof.
Regarding claim 12, Hanaki teaches the limitations of claim 1, and Schnells further teaches the second open end is connected to, and in fluid communication with, a fluid discharge line (18) comprising at least one of the group consisting of a main discharge line, a drain waste vent line, a wastewater line, a greywater line, a main drain pipe, a waste stack pipe, a soil stack pipe, and a building drain.
Regarding claim 13, Hanaki teaches the limitations of claim 1, and Schnells further teaches the third open end is connected to, and in fluid communication with, a fluid supply line (13).

Regarding claim 15, Hanaki teaches a fluid heat recovery system, comprising: helical heat exchanger (1, see Fig. 1-2 for citations below, unless otherwise stated), comprising: a fluid outflow pipe (2) comprising an inner wall and an outer wall  (see inner and outer wall thereof)  formed from a first heat conducting material (copper, stainless steel, alloy - ¶[0027])  and disposed along a central axis (see central axis thereof) between a first open end (right end of 2)  with a radius centered along the central axis and a second open end (left end of 2)  with a radius centered along the central axis, creating an inner volume (see volume therein) disposed along the central axis and forming a fluid conduit, wherein the inner wall and the outer wall of the fluid outflow pipe are twisted, thereby forming a helical contoured surface (2a & 2b) of the outer wall comprising one or more helical channel depressions (2b) and one or more helical ridge fins (2a) that are concentric along the central axis with the helical channel depressions and interspersed between the one or more helical channel depressions along a length of the fluid outflow pipe at a matching helical pitch; a fluid inflow tube (3a/3b/3c) comprising an inner wall and an outer wall formed from a second heat conducting material (copper, stainless steel, alloy - ¶[0027]) and disposed along a main axis between a third open end (inlet - ¶[0037])  with 
Hanaki does not explicitly teach a fluid discharge line in fluid communication with a fluid outflow pipe; a fluid supply line in fluid communication with a fluid inflow tube and configuring the inner volume to create a fluid conduit imparting fluid traveling within the fluid discharge line with turbulence inducing vortices
Schnells, directed to a waste heat recovery system for a shower (Fig. 2), teaches wherein such a spiraled type heat exchanger (10) having an outflow pipe (20) and an inflow tube (22), wherein the fluid inflow tube is in fluid communication with a fluid supply line (13) wherein the outflow pipe is in fluid communication with a fluid discharge line (18), in order to 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the heat exchanger of Hanaki in fluid communication with a fluid discharge line, in order to use such a heat exchanger to preheat water before reaching the heater element (6) in a shower by exchanging heat with waste water thereof, thereby reducing energy consumption of the shower (¶[0011]), the combination providing configuring the inner volume to create a fluid conduit imparting fluid traveling within the fluid discharge line with turbulence inducing vortices.  Further it is apparent that the shower heat recovery system of Schnells would be improved by including the heat exchanger of Hanaki, as Hanaki discloses the heat exchanger provides improved heat transfer via the effective contact area and turbulence promotion (¶[0024]).   


.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	While the prior art does generally demonstrate double pass (DE2912241, Fig. 1), helically wound heat exchangers were known, there is no teaching of the configuration claimed in which the inflow tube comprises helical coils extending first in a counter-current, then in a co-current, and finally in a counter-current relationship as currently claimed, and as seen in at least Fig. 3 and 5 of the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nobile (US5791401)
Mackenzie (US20110240269)
Vasile (US20080047698)
Love (US2446289)
Baum (DE2912241)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763